Exhibit 10.66 Employment Agreement (Level 13 Officer) THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of September 23, 2015, by and among Altairnano, Inc., a corporation (the “Company”), Altair Nanotechnologies Inc., a Delaware corporation (“Parent”), together with the Company and all direct or indirect majority-owned subsidiaries of the Parent or the Company, the “Consolidated Companies”; each, a “Consolidated Company”), and Guohua Sun, an individual (“Employee”). RECITALS A.The Company is a wholly-owned indirect subsidiary of Parent and holds, directly or indirectly, a substantial portion of the operating assets of the Consolidated Companies and the shares of certain operating subsidiaries of the Consolidated Companies. B.Employee was named Chief Executive Officer of the Company on September 23, 2015 (the “Date of Hire and Approval by the Board of Directors”). C.Parent and the Company desire to retain Employee as an employee of a Consolidated Company subject to the terms and conditions of this Agreement. D.Employee desires to be retained as an employee of a Consolidated Company subject to the terms and conditions of this Agreement. NOW, THEREFORE, in consideration of this Agreement and of the covenants and conditions contained in this Agreement, the parties hereto agree as follows: 1. Employment; Location . The Company hereby employs Employee during the Term, and Employee hereby accepts such employment. The initial “Place of Employment” for Employee shall be in Guangdong, China. 2. Term . The term of this Agreement (the “Term”) shall commence on the Date of Hire and shall terminate upon the earlier to occur of (i) the Expiration Date (as defined below), or (ii) the termination of Employee’s employment with all of the Consolidated Companies. Expiration Date defined – The Expiration Date shall be determined by the Board of Directors or the Employee can submit a request to the Board of Directors (90) days in advance of a Board Meeting to discuss an Expiration Date. Survival of Certain Sections Until End of Statute of Limitations . Notwithstanding anything in this Agreement to the contrary, Section 7 and 8 shall survive termination of this Agreement and expiration of the Term for the time periods set forth therein, and this sentence and all provisions relating to the interpretation or enforcement of, and disputes under, this Agreement shall survive until the expiration of the last applicable statute of limitations. Employment Agreement – Guohua Sun 1 of 12 3. Duties . Employee’s title shall be Chief Executive Officer of Altair Nanotechnologies, Inc. Employee’s duties shall include such duties as are specifically assigned or delegated to Employee by the Board of Directors of any Consolidated Company (any such Board of Directors, the “Board”) and such other duties as are typically performed by an employee with the same position as Employee. Employee acknowledges that, subject to Section 6.3(c), the Board may change, increase or decrease Employee’s title, position and/or duties from time to time its discretion and may appoint Employee as employee of another Consolidated Company, which employment is governed by this Agreement. Employee shall diligently execute his duties and shall devote his full time, skills and efforts to such duties during ordinary working hours. Employee shall faithfully adhere to, execute and fulfill all lawful policies established from time to time by the Consolidated Companies. 4. Compensation and Benefits . The Company shall pay Employee, and Employee accepts a full compensation for all services to be rendered to all Consolidated Companies, the following compensation and benefits: 4.1 Base Salary . During the Term, the Company shall pay Employee an annual base salary per year in an amount not less than $20,000. Such annual base salary shall be payable in accordance with the Company’s customary China pay schedule. During the Term, the base salary of Employee shall not be reduced below the minimum required by this Section. 4.2 Stock Options . (a)Parent has not granted to Employee any options to purchase an aggregate number of common shares of Parent subject to the terms and conditions of the applicable stock incentive plan. (b)During the period of Employee’s employment with a Consolidated Company, Parent may from time to time grant to Employee options to purchase common shares of Parent and/or issue to Employee common shares that are subject to rights of forfeiture or repurchase under certain terms and conditions (such options or shares, “Equity Awards”). Parent agrees that all agreements governing Equity Awards shall provide (if not already so amended) that such Equity Awards shall, unless otherwise requested by Employee in writing, immediately vest as of the effective date of the Change of Control Event. A “Change of Control Event” means (a) any capital reorganization, reclassification of the capital stock of Parent, consolidation or merger of Parent with another corporation in which Parent is not the survivor (other than a transaction effective solely for the purpose of changing the jurisdiction of incorporation of Parent), (b) the sale, transfer or other disposition of all or substantially all of the Consolidated Companies’ assets to another entity, (c) the acquisition by a single person (or two or more persons acting as a group, as a group is defined for purposes of Section 13(d)(3) under the Securities Exchange Act of 1934, as amended), other than Energy Storage Technology (China) Group Ltd and its affiliates, of more than 40% of the outstanding common shares of Parent. Employment Agreement – Guohua Sun 2 of 12 Bonus . Employee shall be eligible to receive an annual performance bonus when, as and if determined by the Board in such amount, and subject to such conditions, as determined by the Board. Employee and the Board shall, prior to the end of the first month of each calendar year, negotiate in good faith with the objective of agreeing upon performance objectives and related bonus amounts for the upcoming fiscal year. If Employee and the Board are not able to reach a mutual agreement as to performance objectives or the potential amount of the bonus (or have no such negotiation) the objectives and amount of any bonus shall be in the discretion of the Board. In all circumstances, the bonus owing to Employee hereunder, if any, shall be paid to Employee prior to March 15th of the year following the year in which Employee has achieved the agreed-upon performance objectives, such achievement being determined in the sole discretion of the Board. Additional Benefits . Employee shall be eligible to participate in, and be subject to, the Consolidated Companies’ employee benefit plans for, and policies governing, employees, if and when any such plans and policies may be adopted, including, without limitation, bonus plans, pension or profit sharing plans, incentive stock plans, and those plans established in the discretion of the Board for individual participation in any such plans and policies as may be in effect from time to time. Vacation, Sick Leave, and Holidays . Beginning on the Date of Hire, Employee shall be entitled to three (3) weeks vacation and sick leave in addition to Company-designated holidays at full pay in accordance with the Consolidated Companies’ policies. Deductions . The Company shall have the right to deduct from the compensation due to Employee hereunder and all sums required for social security and withholding taxes and for any other federal, state or local tax or charge which may be hereafter enacted or required by law as a charge on any cash or non-cash compensation of Employee. 5.
